Title: From George Washington to Major Benjamin Tallmadge, 27 July 1779
From: Washington, George
To: Tallmadge, Benjamin


        
          Sir
          West-point July 27th 79
        
        Your Letter of the 25th came safe—the Ink I sent a day or two ago by Colo: Saml Webb who I hope has delivered it safe e’re this. I shall examine your dictionary the moment I am at leizure thanking you in the mean while for the trouble you have had in preparing it. I am Dr Sir Yr Most Obedt
        
          Go: Washington
        
      